Title: From Thomas Jefferson to Albert Gallatin, 1 May 1805
From: Jefferson, Thomas
To: Gallatin, Albert


                  
                     Sir, 
                     Washington
                  
                  Be pleased to advance to   
                        
                        Dollars out of the fund appropriated by the Act of Congress of last session entitled “An Act to provide for the accommodation of the President of the United States”; of which fund he is appointed Agent and is to render his accounts to the Treasury.
               